PER CURIAM.
Plaintiff-appellant Rockwell International Corporation brought suit against defendants alleging the illegal issuance and maintenance of a fish consumption warning in the area of Town Creek and Mud River, downstream from plaintiffs facilities in Logan County, Kentucky. Plaintiff appeals from the district court’s ruling that plaintiff did not have standing under Article III of the Constitution to brings its claims.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we agree that plaintiff does not have standing to raise its claims.
Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in its opinion of August 25,1999.